UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                  .

MURRAY,
                                                               No. 19 CV 317-LTS-GWG
                              Plaintiff,

       -against-

BOUCK, et al.,

                              Defendants.
                                                   .

                                                       ORDER

                The Court has received Defendants’ letter motion dated Dec. 19, 2019, requesting
dismissal of this case pursuant to Federal Rule of Civil Procedure 41(b). (Docket Entry No. 32.)
The motion to dismiss the case for failure to prosecute must be filed in accordance with the
Local Rules of the United States District Court for the Southern District of New York,
specifically Local Civil Rules 7.1 and 7.2.

                Accordingly, it is ORDERED that the above-referenced motion (Docket Entry
No. 32) is hereby TERMINATED for purposes of the Court's docket, without prejudice to the
filing and service (upon Plaintiff at his last known address) of formal motion papers that are
compliant with the relevant procedural rules; it is further

               ORDERED, that no response to the letter motion (Docket Entry No. 32) is
required.

       SO ORDERED.

Dated: New York, New York
       January 2, 2020



                                                               /s/ Laura Taylor Swain
                                                               LAURA TAYLOR SWAIN
                                                               United States District Judge




LTRMOTTRM.DOCX                                     VERSION JANUARY 2, 2020                       1
